Citation Nr: 0934449	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as due to exposure to Agent Orange 
and/or asbestos.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gouty 
arthritis.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to a compensable evaluation for residuals of 
a fractured left second rib.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of entitlement to service connection for 
hypertension, to include as due to exposure to Agent Orange 
and/or asbestos is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension and 
gouty arthritis in rating decisions dated April and May 1997.  
The Veteran withdrew his appeal with respect to these issues 
and, therefore, these decisions are final.

2.  The evidence received subsequent to the May 1997 RO 
decision includes VA treatment records and private treatment 
records; this evidence raises a reasonable possibility of 
substantiating the claim of service connection for 
hypertension.

3.  The evidence received subsequent to the May 1997 RO 
decision includes VA treatment records and private treatment 
records; this evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for gouty arthritis.

4.  The competent and probative evidence of record does not 
show that the Veteran currently has an acquired psychiatric 
disorder, to include posttraumatic stress disorder.

5.  The Veteran's fractured left second rib residuals are 
manifested by objective evidence of tenderness on the lateral 
aspect of the left rib cage.  


CONCLUSIONS OF LAW

1.  The RO's April and May 1997 decisions are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).

2.  New and material evidence has been presented since the 
May 1997 RO decision denying service connection for 
hypertension; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been presented since 
the May 1997 RO decision denying service connection for gouty 
arthritis; thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  A claimed acquired psychiatric disorder, to include 
posttraumatic stress disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

5.  A compensable evaluation for residuals of a fractured 
left second rib are not met for any period of time covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5297 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The RO originally denied the Veteran's claims of entitlement 
to service connection for gouty arthritis and hypertension in 
a rating decision dated April 1997.  Specifically, the RO 
concluded that there was no medical evidence of record 
showing a link between the Veteran's currently diagnosed 
gouty arthritis and his period of active service, nor could 
such a condition be presumed to have been incurred in 
service.  Additionally, the RO found no evidence of a 
diagnosis of hypertension.  

A subsequent rating decision dated May 1997 confirmed and 
continued these denials.  The Veteran was notified of these 
decisions and timely perfected an appeal.  However, the 
Veteran submitted a written statement to VA dated March 1998 
in which he withdrew his appeal with regard to these issues.  
See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).  Thus, these decisions are final.

The Veteran sought to reopen his claims of entitlement to 
service connection for hypertension and gouty arthritis in a 
statement dated February 2005.  The RO denied the Veteran's 
attempts to reopen in the September 2005 rating decision 
currently on appeal on the grounds that he failed to submit 
new and material evidence.  In particular, the RO concluded 
that there was no evidence of a relationship between the 
Veteran's currently diagnosed gouty arthritis and his period 
of active service, nor was there evidence of a diagnosis of 
hypertension.  The Veteran was notified of this decision and 
timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, 
such as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.
The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claims of service connection for hypertension and 
gouty arthritis are based on the same factual basis that was 
of record when the previous claims were last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claims.

The evidence received subsequent to the May 1997 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The evidence of 
record at the time of the May 1997 RO decision consisted of 
the Veteran's service treatment records (STRs) and VA 
treatment records.  The evidence now of record includes 
additional VA treatment records and private treatment 
records.

As noted above, the Veteran's petition to reopen claims of 
entitlement to service connection for hypertension and gouty 
arthritis were previously denied on the grounds that there 
was no evidence (1) showing a link between the Veteran's 
currently diagnosed gouty arthritis and his period of active 
service, nor could such a condition be presumed to have been 
incurred in service; and (2) no evidence of a diagnosis of 
hypertension.  This determination is final as the Veteran 
withdrew his appeal to the Board.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008);  
See also 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 
20.204. Thus, the evidence submitted after the final May 1997 
RO decision must relate to these facts.  The Board concludes 
that new and material evidence has been submitted in this 
case with regard to the Veteran's hypertension claim.  

Associated with the claims file are private treatment records 
dated June and September 2003 from A. George, M.D.  Dr. 
George diagnosed the Veteran as having hypertension at that 
time.  Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim of entitlement to 
service connection for hypertension should be reopened, the 
Board concludes that the evidence described above constitutes 
new and material evidence sufficient to reopen the Veteran's 
claim because competent medical evidence showed a diagnosis 
of and treatment for hypertension.  Thus, the claim is 
reopened.

With regard to the Veteran's gouty arthritis claim, the Board 
concludes that no new and material evidence has been 
submitted.  While the Veteran has submitted "new" evidence 
with respect to his gouty arthritis claim (i.e., evidence not 
previously submitted to agency decision-makers), this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence is not related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.    

None of the "new" evidence submitted by the Veteran showed 
evidence of gouty arthritis within one year after discharge 
from service.  The evidence also did not link the currently 
diagnosed gouty arthritis to the Veteran's period of active 
service on any basis.  Furthermore, the Veteran's assertions 
that his gouty arthritis is related to service are cumulative 
of arguments presented in connection with his previously 
denied claims.  In that regard, the Board notes that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  Espiritu, supra; see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is 
capable of observing symptoms related to his gouty arthritis, 
but he is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of these conditions or the 
relationship to service, if any.

As previously stated, the Veteran submitted new evidence in 
conjunction with his gouty arthritis claim, but material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence linking the 
Veteran's gouty arthritis to his period of active service was 
required.  The evidence of record does not support such a 
finding.  Accordingly, new and material evidence to reopen a 
claim of entitlement to service connection for gouty 
arthritis has not been presented.  Thus, the Veteran's claim 
is not reopened.
   
II.  Service Connection - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  
VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

In this case, the Veteran contends that his claimed PTSD is 
related to service, and particularly to events he experienced 
while serving in the Army as a combat engineer in the 
Republic of Vietnam.

Service personnel records (SPRs) associated with the claims 
file reflected that the Veteran had active service from April 
1953 to May 1973, with service in the Republic of Vietnam 
from March 1969 to November 1969.  The Veteran's DD-214 Form 
showed that he was awarded the Bronze Star Medal, Vietnam 
Campaign Medal, Vietnam Service Medal, and Meritorious 
Service Medal, among other decorations.

In a PTSD Questionnaire dated April 2005, the Veteran 
reported the occurrence of numerous stressful events while 
stationed in the "Central Highlands (near Cambodia) and 
Mekong Delta" with the 326th Engineer Battalion, Company 
"B," 82nd Airborne Division.  Specifically, the Veteran 
alleged that his position was subjected to mortar and rocket 
attacks during his entire tour in Vietnam.  

Service treatment records (STRs) associated with the claims 
file were completely negative for a diagnosis of or treatment 
for PTSD or any other psychiatric disability.  There was also 
no diagnosis of or treatment for any such psychiatric 
disabilities within one year after discharge from service.

The Board notes that there are numerous private and VA 
treatment records associated with the claims file since the 
Veteran's retirement from service.  Regrettably, none of 
these records showed a diagnosis of or treatment for PTSD or 
any other psychiatric disability at any time during the 
pendency of the appeal.

The first pertinent post-service evidence of record is dated 
August 1996, over two decades after retirement from active 
service.  The Veteran was afforded a VA Compensation and 
Pension (C&P) mental disorders examination.  He provided a 
past military history in which he purportedly saw combat in 
Vietnam and Dominican Republic, but stated that these 
"skirmishes" caused him no emotional problems.  The Veteran 
also denied any past psychiatric treatment.  He categorically 
denied any emotional problems and he wondered why he had been 
referred to a psychiatrist.  The examiner performed a mental 
status examination, but no evidence of a psychiatric 
disability was found at that time.  A VA general medical 
examination (GME) conducted in September 1996 was also 
negative for a diagnosis of or treatment for "emotional 
dysfunction" or "depressive behavior."

The Veteran was also afforded a VA C&P PTSD examination in 
September 2007. At the time of the examination, the Veteran 
reported numerous physical ailments, including arm, back, 
knee, and foot pain.  According to the Veteran, he used 
"pain pills" daily and intermittently reported being in a 
"bad mood."  However, he denied any subjective symptoms of 
depression, anxiety, or psychosis.  The Veteran also reported 
a past military history significant for "combat 
experience."  In particular, the Veteran indicated that his 
unit was attacked on more than one occasion and that their 
position was subjected to mortars, rockets, and small arms 
fire.  The Veteran also stated that the unit was responsible 
for clearing land mines, and that he was responsible for the 
safety of other platoon members.  

Upon mental status examination, the Veteran denied having any 
symptoms typically associated with a psychiatric disability 
such as PTSD, to include persistent re-experiencing of a 
traumatic event, persistent avoidance of the stimuli 
associated with a traumatic event and numbing of general 
responsiveness, or persistent symptoms of increased arousal.  
The examiner further concluded that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD, nor did he meet 
the criteria for any psychiatric disability contained 
therein.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an acquired psychiatric disorder, to include 
PTSD, in this case.  The Veteran's STRs were completely 
negative for a diagnosis of or treatment for an acquired 
psychiatric disorder, to include PTSD, and there was no 
evidence of such a condition within one year after retirement 
from service or at any time thereafter.

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the Veteran demonstrated, nor 
does the evidence show, that he has a currently diagnosed 
psychiatric disorder, to include PTSD.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).   

Moreover, the Court has in the past held that lay testimony 
is competent regarding features or symptoms of injury or 
disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno and 
Buchanan, supra.  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  Espiritu and Jandreau, supra.  Here, the 
Veteran is capable of observing symptoms of a claimed 
psychiatric disability, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his claimed condition or its relationship to service, if 
any.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to a corroborated in-service stressor (or 
a combat stressor not requiring independent verification).  
In the instant case, there is no competent, probative medical 
evidence showing a medical diagnosis of PTSD or any other 
acquired psychiatric disorder as defined by the DSM-IV.  
Therefore, the Board concludes that the Veteran's claim for 
service connection must be denied in the absence of any 
current clinical evidence confirming the presence of the 
claimed disability. 



III.  Increased Rating - Fractured Rib

The Veteran contends that the condition of his service-
connected residuals of a fractured left second rib have 
worsened and that this decline warrants a compensable 
evaluation.  The Veteran was originally awarded service 
connection for residuals of a fractured second left rib in a 
rating decision dated April 1997.  The RO evaluated the 
Veteran's disability as non-compensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5297, effective December 
21, 1995.  A subsequent rating decision dated July 1998 
confirmed and continued the non-compensable evaluation.  

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See 
also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 5297, removal of the ribs.

The Veteran sought to reopen his claim for a compensable 
evaluation in a statement dated February 2005.  The RO 
continued the Veteran's non-compensable evaluation for 
residuals of a fractured left second rib in the September 
2005 rating decision currently on appeal.  The Veteran was 
notified of this decision and timely perfected this appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The Board has considered staged 
ratings in this case, but, as will be further discussed 
below, the evidence does not show a variance in the signs and 
symptoms of the residuals of the Veteran's fractured left 
second rib during the claim period such that staged ratings 
are for application in this case.

The Veteran was afforded a VA C&P bones examination in August 
2005 in connection with the current claim.  The Veteran was 
unable to articulate any specific complaints with regard to 
his rib at the time of the examination, and he denied 
symptoms of orthopnea or paroxysmal nocturnal dyspnea.  The 
examiner noted that the Veteran had sufficient strength in 
his left shoulder to use a cane when walking.  A physical 
inspection of the chest wall revealed that the Veteran's 
right shoulder was lower than the left.  Palpation of the 
second, third, and fourth ribs as well as the left anterior 
and lateral chest wall showed no abnormalities.  The Veteran 
had full range of motion of the left shoulder, and an 
examination of the Veteran's lungs was negative for wheezes 
or crackles on auscultation.  The examiner also reviewed a 
chest x-ray dated January 2004 and concluded that there were 
no abnormalities noted which could have been attributed to a 
second left rib fracture or fractures.  The impression was 
"no residuals of left second rib fracture."

The Veteran presented to a VA medical facility in February 
2007 with subjective complaints of rib pain.  A chest x-ray 
was taken at that time and the examiner concluded that there 
were no x-ray findings to explain the Veteran's rib pain; 
however, the results were interpreted to show "changes" 
consistent with emphysema.  

The Veteran was afforded another VA C&P joints examination in 
September 2007.  He reported subjective symptoms of mild 
daily pain in the left rib cage.  The Veteran also reported 
intermittent flare-ups with severe pain and allodynia on the 
left side of the rib cage.  Precipitating factors included 
prolonged standing, excessive bending, and twisting at the 
hips.  The Veteran indicated that he took Lortab and received 
epidural injections for back pain.  These treatments, 
according to the Veteran, also provided some relief from his 
claimed rib pain.  Upon physical examination, the examiner 
observed evidence of tenderness over the left rib cage on the 
lateral aspect.  No evidence of heat, edema, or redness was 
found.  The impression was residuals of left fractured rib.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of a fractured left second rib for 
any period of time covered by this appeal.

Diagnostic Code 5297 contemplates ratings based on resection 
and/or removal of the ribs.  A 10 percent evaluation is 
assigned for one or resection of two or more ribs without 
regeneration.  A 20 percent evaluation is assigned for 
removal of two ribs, while a 30 percent evaluation is 
assigned for removal of three or four ribs.  A 40 percent 
evaluation is assigned for removal of five or six ribs, while 
a 50 percent evaluation, the highest schedular rating 
available, is assigned for removal of six or more ribs.

Explanatory Note (1) associated with Diagnostic Code 5297 
further indicates that the rating for rib resection or 
removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy, or injuries of the 
pleural cavity.  Note (2) states, however, that rib resection 
will be considered as rib removal in thoracoplasty performed 
for collapse therapy or to accomplish obliteration of space 
and will be combined with the rating for lung collapse, or 
with the rating for lobectomy, pneumonectomy, or the 
graduated ratings for pulmonary tuberculosis.

As noted above, a compensable rating under Diagnostic Code 
5297 requires removal of one rib or resection of two or more 
ribs without regeneration.  The evidence of record does not 
support such a finding in this case.  Although the Veteran 
self-reported mild daily pain, intermittent flare-ups with 
severe pain and allodynia on the left side of the rib cage, 
and the examiner noted objective evidence of tenderness to 
palpation, there is no objective medical evidence of record 
to show that residuals of the Veteran's service-connected rib 
injury resulted in removal of one rib or resection of two or 
more ribs without regeneration.  Accordingly, the Veteran is 
not entitled to a compensable evaluation under Diagnostic 
Code 5297 for any period of time covered by this appeal.  

The Board has considered evaluating residuals of the 
Veteran's fractured left rib under other pertinent diagnostic 
codes, but finds that none of the other diagnostic codes 
contained in the Rating Schedule are applicable in the 
Veteran's case.  The Board is aware that the Veteran's 
representative requested that the Veteran's rib injury be 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(superficial scars painful on examination).  See June 2009 
informal hearing presentation (IHP). 

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars that are painful on 
examination.  Explanatory Note (1) to this diagnostic code 
provision defined a superficial scar as one not associated 
with underlying soft tissue damage.  Given the evidence of 
record, the Board finds that this code provision is not 
applicable in this case.  Notably, there is no objective 
medical evidence of record to show, nor does the Veteran 
allege, that there is any kind of scar associated with the 
service-connected rib injury.  Thus, Diagnostic Code 7804 is 
not applicable here. 

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Board acknowledges that the Veteran reported subjective 
symptoms of mild daily pain and intermittent flare-ups with 
severe pain and allodynia on the left side of the rib cage.  
The September 2007 VA examination showed objective evidence 
of tenderness to palpation.  However, there was no additional 
functional loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use 
attributed to the residuals of the Veteran's fractured left 
second rib during any period of time covered by this appeal.  
See August 2005 and September 2007 VA examination reports.  
Furthermore, the Board finds that the Veteran's subjective 
complaints of pain are contemplated in the currently assigned 
disability evaluation.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's fractured left second rib 
residuals are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  Furthermore, as there is no indication 
in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's fractured left second rib residuals are addressed 
by the relevant criteria as discussed above.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify the 
Veteran of the evidence and information that is necessary to 
reopen the claim and notify him of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With regard to the Veteran's service connection claim for 
PTSD, the duty to notify was satisfied by way of letters sent 
to the Veteran in April and July 2005.  These letters, along 
with the April 2005 PTSD Questionnaire, informed the Veteran 
of what evidence was required to substantiate the service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in June 2006, of the information and evidence 
needed to establish a disability rating and an effective date 
for the disability on appeal.  The Veteran's claim was 
subsequently readjudicated following this notice by way of a 
supplemental statement of the case (SSOC) issued in February 
2009.

With regard to the issues of whether new and material 
evidence was presented to reopen a claim of entitlement to 
service connection for gouty arthritis and entitlement to a 
compensable evaluation for residuals of a fractured left 
second rib, the Board finds that the Veteran did not receive 
proper VCAA notice.  However, the Board finds that any notice 
errors with respect to the information and evidence needed to 
substantiate the Veteran's claims did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In April 2005, prior to the initial unfavorable decision on 
the claim by the AOJ, the Veteran was advised to submit 
evidence showing that the residuals of his service-connected 
rib injury increased in severity.  In particular, the Veteran 
was encouraged to submit statements from doctors containing 
physical and clinical findings, including the results of 
laboratory tests or x-rays, as well as statements from 
individuals who were able to describe, through personal 
observation and knowledge, the manner in which the Veteran's 
disability became worse.
In the same letter, the Veteran was informed of the need to 
submit new and material evidence with respect to his claim to 
reopen service connection for gouty arthritis.  The terms 
"new and material" evidence were defined, but the Veteran 
was not advised of those elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran received additional notice by way of a letter 
dated July 2005 in which he was informed to provide evidence 
that the residuals of his service-connected rib injury 
increased in severity.  In particular, the Veteran was 
encouraged to submit statements from doctors containing 
physical and clinical findings, including the results of 
laboratory tests or x-rays, as well as statements from 
individuals who were able to describe, through personal 
observation and knowledge, the manner in which the Veteran's 
disability became worse.  Additionally, the Veteran was 
encouraged to submit other kinds of evidence, including but 
not limited to employment physical examinations, medical 
evidence from private physicians, hospitals, or clinics, 
pharmacy prescription records, and insurance examination 
reports.  In the same letter, the Veteran was informed that 
his service connection claim for gouty arthritis was denied 
in April 1997 on the grounds that there was no evidence of 
this condition at the time of the Veteran's retirement 
examination.  The terms "new and material" evidence were 
again defined for the Veteran's benefit at that time.

In June 2006, following the initial unfavorable decision on 
the claim by the AOJ, the Veteran was advised, pursuant to 
the Court's decision in Dingess, of the information needed to 
establish a disability rating and an effective date for a 
disability generally.  For instance, the Veteran was informed 
to submit evidence showing the nature and severity of his 
condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to 
submit information showing ongoing VA treatment, recent 
Social Security Administration decisions, statements from 
employers about job performance, lost time, or other evidence 
showing how the disability affected his ability to work.  The 
Veteran was also notified that he could submit lay statements 
from individuals who witnessed how the disability affected 
him.  The Veteran was also notified to provide any 
information or evidence not previously of record that 
pertained to the Veteran's level of disability or when it 
began.  Although the Veteran was not informed at that time 
that specific test or measurement results would be considered 
when assigning a disability rating, he was notified generally 
that disability ratings ranged from zero to 100 percent based 
on ratings contained in 38 C.F.R. Part 4.

That same month, the Veteran was furnished a statement of the 
case (SOC).  The SOC notified the Veteran of the rating 
criteria contained in Diagnostic Code 5297, and of the 
criteria outlined in DeLuca.  Additionally, the Veteran was 
informed that his claims of entitlement to service connection 
for gouty arthritis were denied in April and May 1997 on the 
grounds that there was no evidence of this condition in 
service or within one year after retirement from service.  
The Veteran was also notified that there was no evidence of a 
"relationship" between the Veteran's currently diagnosed 
gouty arthritis and his period of active service.  In May 
2008, the Veteran was also provided notice pursuant to the 
Court's decision in Vazquez-Flores.  This notice letter 
informed the Veteran of the rating criteria contained in 
Diagnostic Code 5297, and provided information about the 
evidence needed to substantiate a disability rating and 
effective date for the disability on appeal.  The Veteran's 
claims were subsequently readjudicated following this notice 
by way of a supplemental statement of the case (SSOC) dated 
February 2009.

Based on the notices provided to the Veteran, including the 
April 2005, July 2005, June 2006, and May 2008 notice 
letters, the VARO decision, the June 2006 statement of the 
case, and February 2009 supplemental statement of the case, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the new and material evidence claim of service 
connection for gouty arthritis as well as the increased 
rating claim for residuals of a fractured left second rib.  
These documents, in conjunction with the VCAA letters, 
explained what information and evidence was needed to 
substantiate the claims, and a reasonable person would be 
expected to understand the information contained therein.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating (1) 
that his service-connected rib injury increased in severity, 
and (2) that his gouty arthritis was related to his period of 
active service.  See February 2005, June 2005, September 
2005, and June 2006 statements.  Moreover, the Board notes 
the Veteran has had representation throughout the duration of 
the appeal.  See Overton,  20 Vet. App. at 438 (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  In sum, the Board finds 
that there is no prejudice with regard to any deficiency in 
the notice to the Veteran or the timing of the notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Board notes that the Veteran 
indicated that he received Social Security Disability 
benefits.  VA's efforts to obtain these records were 
unsuccessful because these records were destroyed, according 
to correspondence from the Social Security Administration 
(SSA).  See July 2006 SSA letter.  Following this revelation, 
VA issued a formal memorandum finding that the Veteran's SSA 
records were unavailable for review.  VA also notified the 
Veteran by way of a July 2006 letter that these records were 
unavailable for review.  The Veteran was at that time 
encouraged to submit to VA any SSA records in his possession.  
He did so, but the records provided by the Veteran contained 
no information about the disability or disabilities for which 
he was compensated.  Rather, the records contained 
information about the date entitlement to compensation began 
(September 1997) and the amount he was to be paid ($777) at 
that time.  

The Veteran was also afforded multiple VA examinations in 
connection with the current claims.  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension, to include as due to 
exposure to Agent Orange and/or asbestos has been presented; 
to this extent, the appeal is reopened.

New and material evidence to reopen a claim of entitlement to 
service connection for gouty arthritis has not been 
presented; thus, the appeal is denied.

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, is denied.

A compensable evaluation for residuals of a fractured left 
second rib is denied.


REMAND

As noted above, the Board reopened the Veteran's claim of 
entitlement to service connection for hypertension because 
the competent medical evidence of record showed that the 
Veteran was diagnosed with and treated for hypertension.  See 
Dr. George's private treatment records dated June and 
September 2003.  

The Veteran in this case contends that his currently 
diagnosed hypertension is related to service.  In the 
alternative, the Veteran asserts that his hypertension is due 
to exposure to Agent Orange and/or asbestos.

In light of the Board's decision to reopen the claim of 
entitlement to service connection for hypertension, the RO 
should provide the Veteran with complete notification 
pursuant to the Veterans Claims Assistance Act of the 
information and evidence needed to substantiate this claim.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2008).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the RO should schedule the Veteran for 
a VA examination to determine the nature and etiology of the 
Veteran's currently diagnosed hypertension and its 
relationship to service, if any.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from February 23, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act of the 
information and evidence needed to 
substantiate the claim of entitlement to 
service connection for hypertension on 
both direct and presumptive bases.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from February 23, 2007 to the 
present.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to assess the nature and 
etiology of his currently diagnosed 
hypertension.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater possibility) that the Veteran's 
hypertension had its onset in service or 
within one year after service.  If the 
examiner provides a negative response to 
this question, the examiner is then asked 
to express an opinion as to whether the 
Veteran's currently diagnosed hypertension 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service or any incident thereof, to 
include exposure to asbestos.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


